                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS

                                             CRIMINAL NO. 18-CR-10139-GAO

                                        )
UNITED STATES OF AMERICA                )
                                        )
v.                                      )
                                        )
DOMINGO GARCIA SUERO                    )
                                        )

        ASSENTED MOTION TO CONTINUE STATUS CONFERENCE

      With the assent of the government, the defendant, Domingo Garcia Suero,

respectfully moves this Honorable Court to continue the status conference

scheduled for Monday, October 7 to December 2, 2019. Mr. Garcia Suero states

the following grounds in support of this motion:

      1.     Counsel for Mr. Garcia Suero needs additional time to meet with Mr.

Garcia Suero prior to reporting back to the court. Attorney-client meetings in this

case require the services of a Spanish interpreter. Counsel was unable to schedule

a meeting last week and has no available dates for the week of October 7.

Counsel also has a trial scheduled to begin before Judge Zobel on October 28. The

defendant in that case also speaks Spanish and requires an interpreter for attorney-

client communications.

      2.     Counsel conferred with AUSA Rachel Hemani by e-mail on Friday,

October 4. AUSA Hemani indicated the government’s assent to a continuance, but
she has a trial scheduled to begin on November 12 that is expected to last through

the end of November. Therefore, this motion seeks a continuance of the status

conference to December 2.

      WHEREFORE, Mr. Garcia Suero, with the government’s assent,

respectfully requests this Honorable Court to continue the status conferences

scheduled for October 7, 2019 to December 2, 2019 and exclude the time between

today and that date in the interest of justice.

                                         Respectfully submitted,

                                         DOMINGO GARCIA SUERO
                                         By his Attorney


                                         /s/ Leslie Feldman-Rumpler
                                         Leslie Feldman-Rumpler, Esq.
                                         BBO # 555792
                                         229 Harvard Street
                                         Brookline, MA 02446
                                         (617) 728-9944


                           CERTTIFICATE OF SERVICE

      I, Leslie Feldman-Rumpler, hereby certify that I have served a copy of the
within motion on all parties by causing it to be filed electronically via ecf.

10/6/2019                                /s/Leslie Feldman-Rumpler
Date                                     Leslie Feldman-Rumpler, Esq.




                                            2
